         Case 1:18-cv-00152-WHP Document 45 Filed 12/04/18 Page 1 of 2
                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    December 4, 2018

The Honorable William H. Pauley, III
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

       Re:     Daugerdas v. United States, 18 CV 152 (WHP)
               United States v. Daugerdas, S6 09 CR 581 (WHP)

Dear Judge Pauley:

       The United States respectfully submits this letter in connection with the pending motion
by Petitioner/Defendant Paul M. Daugerdas seeking to vacate his conviction. In particular, we
write to bring to the attention of the Court three recent cases supporting the Government’s
arguments pertaining to Daugerdas’s attack on his conviction under 26 U.S.C § 7212(a) (“the IRS
Obstruction Count”).

         First, in response to Daugerdas’s contention that the IRS Obstruction Count was facially
defective because it failed to allege that Daugerdas’s corrupt acts were aimed at a pending IRS
“proceeding,” we pointed out that the Supreme Court’s decision in Marinello v. United States, 138
S. Ct. 1101 (2018), did not address the validity of Section 7212(a) allegations contained in an
indictment. Rather, Marinello held that, in order to sustain a conviction under Section 7212(a) at
trial, the Government was required to prove a nexus between the defendant’s corrupt acts and a
pending IRS proceeding. (18-CV-152 Docket Entry 32, at 4). Accordingly, we contended that
the “nexus/pending proceeding” requirement was not a separate element that the Government was
required to allege in an indictment charging a violation of Section 7212(a). Id.

        Consistent with the Government’s contention, two courts have recently held that Marinello
does not require the Government to allege in an indictment charging a violation of Section 7212(a)
that the defendant’s corrupt acts were directed at a pending IRS proceeding. Instead, the “nexus”
requirement imposed by Marinello is a matter of proof that the Government must establish at trial.
See United States v. Guirguis, 2018 WL 5270315, at *3 (D. Haw. Oct. 23, 2018) (“The Supreme
Court [in Marinello] did not find that a nexus is required to be pled in the indictment. Rather, it
held that the Government must prove at trial that there is a nexus between the defendant's actions
and a specific administrative proceeding.”); United States v. Prelogar, 2018 WL 5730165, at *2
(W.D. Mo. Nov. 2, 2018) (“The text of Marinello sets forth standards ‘to secure a conviction,’ not
to state an offense in an indictment.”). Copies of the decisions in Guirguis and Prelogar are
attached hereto as Exhibits A & B.
         Case 1:18-cv-00152-WHP Document 45 Filed 12/04/18 Page 2 of 2




         Second, the Government argued in its principal opposition memorandum (18-CV-152
Docket Entry 26, at 26-31), that Daugerdas procedurally defaulted on his challenge to the Section
7212(a) conviction because he failed to argue, in his direct appeal, that a conviction under that
statute required the Government to prove at trial a nexus between his corrupt acts and a pending
IRS proceeding. In support of that argument, we cited to cases holding that a habeas petitioner
cannot satisfy the “cause” prong of the procedural default rule if an argument was available to him
at the time of appeal – even if that argument was unacceptable to the governing court of appeals
at the time. Id. at 28-29. In DeJesus v. United States, No. 17-4127 (2d Cir. Dec. 3, 2018), the
Court of Appeals reaffirmed the aforementioned “availability” principle, finding that the habeas
petitioner in that case had procedurally defaulted because he failed to raise on direct appeal an
argument that numerous defendants had made in other circuits, and one that the Fourth Circuit had
already accepted. The DeJesus panel reasoned succinctly: “The fact that other defense attorneys
had previously made the same claim that Dejesus now presses supports our conclusion that the
argument was in fact available.” Id., slip op. at 4 (attached hereto as Exhibit C). The Second
Circuit’s holding in DeJesus reinforces our contention that Daugerdas’s challenge to his Section
7212(a) conviction was procedurally defaulted.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                                By:           /s/Stanley J. Okula, Jr.
                                                      Stanley J. Okula, Jr.
                                                      Stan.Okula@usdoj.gov
                                                      Nanette L. Davis
                                                      Nanette.L.Davis @usdoj.gov
                                                      Special Assistant U.S. Attorneys
                                                      Tel.: (202) 514-2839/8030


cc:    Paul M. Daugerdas (via ECF & U.S. Mail)
